909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Wesley OSMENT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6427.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges;  and SAM H. BELL, District Judge.*

ORDER

2
Petitioner, David Wesley Osment, appeals the district court's judgment denying his motion to vacate, set aside, or reduce sentence filed pursuant to 28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Following a jury trial, petitioner and a codefendant were found guilty of conspiracy in violation of 18 U.S.C. Sec. 371, traveling in interstate commerce to commit a crime of violence in violation of 18 U.S.C. Sec. 1952, and using a firearm to commit assault in violation of 18 U.S.C. Sec. 924(c).  Petitioner was sentenced to a term of ten years imprisonment.


4
In support of his claim that his convictions were illegal, petitioner alleged:  (1) that he was prejudiced by judicial bias;  (2) that his Miranda rights were violated;  (3) that he had insufficient time to read the presentence investigation report;  and (4) that he was denied effective assistance of counsel.  The district court denied the motion after finding that petitioner's claims lacked merit.


5
After careful consideration of the record in light of the arguments contained in the parties' briefs, the court concludes that the district court did not err in denying the motion to vacate sentence.  No miscarriage of justice or violation of fair procedure occurred here.   See United States v. Timmreck, 441 U.S. 780, 784 (1979).  We affirm essentially for the reasons set forth by the district judge in his opinion and final judgment entered October 20, 1989.  Accordingly, the request for counsel is denied.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 THE HONORABLE SAM H. BELL, Judge, United States District Court for the Northern District of Ohio, sitting by designation